Affirmed and Memorandum Opinion filed November 17, 2005








Affirmed and Memorandum Opinion filed November 17,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00756-CR
____________
 
TOMMIE GENE LEE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
Harris County,
Texas
Trial Court Cause No.
981,282
 

 
M E M O R A N D U M   O P I N I O N
Tommie Gene Lee was found guilty by the trial court of
aggravated assault with an affirmative finding of use of  a deadly weapon.  Lee entered a plea of true to two enhancement
allegations and the trial court sentenced Lee to confinement for twenty-five years
in the Texas Department of Criminal Justice, Institutional Division.  After the instant appeal was perfected,
appellate counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978), concluding there was no arguable error
to support an appeal.  Lee filed a pro se
brief raising two issues. 




First, Lee claims the complaint fails to track the language
of article 15.05(2) of the Texas Code of Criminal Procedure.  The complaint at issue in this case was
prepared to secure an arrest warrant.  It
was not the charging instrument; Lee was indicted by a grand jury. 
Section 2 of article 15.05 provides a complaint Amust show that the accused has
committed some offense against the laws of the State, either directly or that
the affiant has good reason to believe, and does believe, that the accused has
committed such offense.@  Tex. Code Crim. Proc. Ann. art.
15.05(2) (Vernon 2005).  The complaint at
issue states, Athe undersigned affiant, who under
oath says that he has good reason to believe and does believe that. . .TOMMIE
GENE LEE . . . did then and there unlawfully intentionally and knowingly
cause bodily injury to HARVEY LEE by using a deadly weapon, namely, A KNIFE.@ 
Also in the complaint is the statement, AAFFIANT BELIEVES AND HAS REASON TO
BELIEVE THAT DEFENDANT, TOMMIE GENE LEE JR., COMMITTED THE OFFENSE OF
ASSAULT . . .@ 
Lee=s complaint is based on the second
statement.
Substantial compliance with the provisions of the statute is
all that is required.  See Loller v.
State, 143 Tex. Crim. 423, 159 S.W.2d 132 (Tex. Crim. App. 1942).  The first statement tracks the statutory
language and the second only fails to use Agood@ in connection with Areason to believe.@ 
According, we conclude the complaint substantially complies with the
statute=s provisions and overrule Lee=s argument.  See id.  
Lee also asserts the complaint was amended and the affiant=s name was used in substitute of Harvey
Lee.  Our review of the complaint reveals
the affiant had read the sworn statement of Harvey Lee, the
complainant/victim.  The complaint was
not sworn out by  Harvey, as Lee
apparently believes.  The record does not
demonstrate the complaint was amended. 
Lee=s argument is without merit.




We have carefully reviewed the record and counsel's brief,
and find no arguable error requiring us to order appointment of new
counsel.  Accordingly, the judgment of
the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed November 17, 2005.
Panel consists of
Justices Fowler, Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).